         Case 2:17-cr-00587-JMA Document 209 Filed 02/26/20 Page 1 of 1 PageID #: 2000


Robert Terranova

From:                              Garcia-Roberts, Gus <GGarciaRob@usatoday.com>                            FILED
Sent:                              Friday, January 24, 2020 4:55 PM                                         CLERK
To:                                NYED_Azrack Chambers
                                                                                                2/26/2020 11:35 am
Subject:                           RE: Request to unseal
                                                                                                  U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF NEW YORK
Hello,                                                                                            LONG ISLAND OFFICE

I’d like to follow-up on this email to confirm that this request was received, and ascertain when/whether there will be a
decision RE: the unsealing of filings.

Best,

Gus
213.246.8124

From: Garcia-Roberts, Gus
Sent: Friday, January 10, 2020 2:41 PM
To: Azrack_chambers@nyed.uscourts.gov
Subject: Request to unseal

Judge Azrack,

I write to ask that you please consider unsealing all of the sealed filings in USA vs. McPartland et al. As you are well
aware, the case involves the conduct of numerous public officials and other matters of intense public interest.

Sincerely,

Gus Garcia-Roberts
Reporter
USA TODAY
213.246.8124




                                                              1
